PER CURIAM.
The parents of K.O. and K.O. have separately challenged an order terminating their parental rights. After considering the record, the parties’ briefs, and argument of counsel, we conclude that the Department of Health and Rehabilitative Services met its burden of establishing the need for termination of parental rights by clear and convincing evidence. See § 39.464(3), Fla.Stat. *2(1993); Padgett v. Dep’t of Health & Rehabilitative Sews., 577 So.2d 565 (Fla.1991). We, accordingly, affirm.
Affirmed.
RYDER, A.C.J., and SCHOONOVER and ALTENBERND, JJ., concur.